ﬁﬂniteh gimme (Euurt of gppealﬁ

For the Seventh Circuit
Chicago, Illinois 60604

June 5, 2003

Before
Hon. Frank H. Easterbrook, Circuit Judge
Hon. Daniel A. Manion, Circuit Judge

Hon. Diane P. Wood, Circuit Judge

No. 02-351 1 Appeal from the United States District
Court for the Northern District of Illinois,
Stephen P. Turner, Eastern Divisiou

PlaintifﬁAppellam, N0. 01 C 5896

v. [an H. Levin, Magistrate Judge.

J.V.D.B. & Associates, Inc., an Illinois
corporation,

Defendant—Appellant.

ORDER

The opinion of this court issued on June 4, 2003 is amended as follows:

Page 7, lines 16—1 7 of the ﬁrst full paragraph, delete “or attempted to collect”, so that text
reads “. . . a collector who collected a charge unauthorized by the debt agreement . . . .”